Title: From John Adams to William Cranch, 3 March 1801
From: Adams, John
To: Cranch, William


John Adams, President of the United States of America, To all who shall see these presents,—
Greeting:3 March 1801



Know ye, That reposing special Trust and Confidence in the Wisdom, Uprightness and Learning of William Cranch of the District of Columbia, I have nominated, and by and with the advice and consent of the Senate do appoint him one of the assistant Judges of the Circuit Court of the United States for the District of Columbia; and do authorize and empower him to execute and fulfil the duties of that office according to the Constitution and Laws of the said United States; and to Have and to Hold the said Office, with all the Powers, Privileges and Emoluments to the same of Right appertaining unto him the said William Cranch during his good behaviour.
In Testimony whereof, I have caused these Letters to be made Patent, and the Seal of the United States to be hereunto affixed.
Given under my Hand, at the City of Washington the third day of March in the year of our Lord one Thousand Eight hundred and one, and of the Independence of the United States of America, the Twenty fifth 

John AdamsBy the President, J MarshallActing as Secretary of State.